23Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on October 29, 2021 has been considered.

	Drawings

The drawings were received on June 30, 2021.  These drawings are acceptable.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a battery cell monitoring system and method for a battery comprising a cell sense reader unit electrically coupled to said plurality of cell sense units through said sense line and at least one inductor connected between the one of the plurality of battery cells and said varactor (claims 1, 15) or a first inductance electrically connected directly between the positive battery terminal and said varactor cathode and a second inductor having a second inductance electrically connected between the negative battery terminal and said varactor anode (claim 11) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al. (US 2010/0090540) discloses a voltage sensing device (Fig. 1) for sensing the voltage for each cell for battery cells CEL1-CELn connected in series (paragraph 0037, lines 3-5).
Morikawa (US 2013/0026994) discloses a battery cell monitoring circuit (Fig. 2) for detecting cell balancing and terminals of each battery (Abstract, lines 1-3). 
	Iwasawa et al. (US 2016/0226276) discloses a battery monitoring device (Fig. 1) for measuring voltage of a battery cell (Abstract, lines 1-2).
Hamaguchi (JP 2004157077) discloses a variable-capacitance diode (2) connected to the battery (1) (Fig. 1) so that the battery 1 applies a voltage of reverse bias (Solution, lines 1-2).
Remboski et al. (US 2019/0115636) is a related application of the instant application.
Odaohhara (US 2009/0058370) cited in the related application discloses a battery pack with a charger (Abstract, lines 1-2). The battery charger (51) comprises an inductor (33) connected to a capacitor (34). 

However, the references above do not disclose a cell sense reader unit electrically coupled to said plurality of cell sense units through said sense line and at least one inductor connected between the one of the plurality of battery cells and said varactor (claims 1, 15) or a first inductance electrically connected directly between the positive battery terminal and said varactor cathode and a second inductor having a second inductance electrically connected between the negative battery terminal and said varactor anode (claim 11).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 10, 2021-23